Citation Nr: 0217047	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to payment of VA pension benefits based on 
countable income reduced by unreimbursed medical expenses 
for the year 1998.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied payment of VA pension benefits 
based on countable income reduced by unreimbursed medical 
expenses for the year 1998.


FINDINGS OF FACT

The amount of unreimbursed medical expenses which the 
veteran paid in 1998 did not reduce his countable family 
income below the maximum annual pension rate applicable in 
1998.


CONCLUSION OF LAW

The veteran was not eligible for payment of pension benefits 
in 1998 because his countable income exceeded the maximum 
annual pension rate prescribed by law in 1998.  38 U.S.C.A. 
§§ 1503, 1521 (West 1991); 38 C.F.R. §§ 3.3. 3.23, 3.271, 
3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks VA nonservice-connected pension benefits 
for the year 1998. Requirements for pension are qualifying 
active military service (generally 90 days or more) during a 
period of war and being permanently and totally disabled; 
the veteran meets these requirements.  The present case 
involves income eligibility for pension in the year 1998.  
Income eligibility for pension and the amount of any pension 
payable is determined by subtracting the veteran's countable 
annual income from the maximum annual pension rate.  In 
determining the veteran's countable annual income, payments 
of any kind from any source shall be counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3. 3.23, 3.271, 3.272.  

Unreimbursed medical expenses will be excluded (i.e., 
deducted) from a veteran's income when certain requirements 
are met including that those expenses were or will be paid 
by a veteran or spouse for medical expenses of the veteran 
or spouse and they were or will be in excess of 5 percent of 
the applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 
12-month annualization period in which the medical expenses 
were paid.  38 C.F.R. § 3.272(g) (i), (iii).

In this case, the record shows that the veteran had been in 
receipt of pension benefits until 1995 when his spouse began 
receiving social security benefits which caused the 
veteran's annual family income to exceed the maximum annual 
pension rate.  In January 1999, the veteran submitted an 
accounting of his and his wife's medical expenses for 1998 
including receipts for those expenses.  The RO determined 
that these expenses, totaling $1719.88, were not sufficient 
to reduce the veteran's annual family income for 1998 below 
the maximum annual pension rate of $11,349.00 effective from 
December 1, 1997, through November 30, 1998, or the maximum 
annual pension rate of $11,497.00 effective from December 1, 
1998.

Computer matching information showed that the veteran 
received $8109.00 in Social Security benefits in 1998 and 
his wife received $5577.00 which equaled an annual family 
income of $13,686.00.  After subtracting the medical 
expenses less 5 percent of the applicable maximum annual 
pension rate, the countable family income for pension 
purposes was $12,535 which exceeded the maximum annual 
pension rate of $11,349.00 effective from January 1998 
through November 1998.  Likewise, in December 1998, the 
veteran's annual Social Security income was $8214.00 and his 
wife's was $5646.00 which equaled an annual family income of 
$13,860.00.  After subtracting the medical expenses less 5 
percent of the applicable maximum annual pension rate, the 
countable family income for pension purposes was $12,715.00 
which exceeded the maximum annual pension rate of $11,497.00 
effective from December 1, 1998.

Because the medical expenses did not reduce the veteran's 
countable family income below the maximum annual pension 
rate applicable in 1998, no pension benefits were payable to 
the veteran in 1998.  Accordingly, his claim for payment of 
pension benefits for the year 1998 must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefined the 
obligations of VA with respect to the duty to assist and 
which included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The final rule 
implementing the VCAA was published on August 20, 2001.  66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5193(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Letters to the veteran from the RO in April and in May 1996, 
following an earlier award of pension benefits, informed him 
how his countable income was computed, including what 
counted as income and how medical expenses could reduce that 
income.  He was also informed as to what constitutes a 
change in income and of his obligations to notify VA 
immediately if income was received from any source.  (In 
September 1995, the veteran had submitted a Medical Expense 
Report.)  A statement of the case issued the veteran in 
February 1998 provided the regulations regarding pension 
rates, who is eligible and how the rates are computed.  In 
December 1998, the veteran was notified of a recomputation 
of his pension.  He eventually requested a waiver from the 
Committee on Waiver and Compromises of an overpayment 
created in the amount of $2,088.00, which was denied.  In 
January 1999, the veteran submitted additional medical 
expenses.  Reimbursement for these expenses was denied and a 
statement of the case as to the reasons why was provided 
him.  The statement of the case outlined the computation of 
his pension and noted that the Social Security income had 
been verified with the Social Security Administration by 
computer matching.  In January 2001 and in January 2002 the 
veteran submitted lists of additional medical expenses.  By 
letter in April 2000, the RO explained that the veteran 
still had excessive income and was not eligible for VA 
nonservice-connected pension benefits.

Thus, because eligibility for pension benefits is a function 
of meeting objective criteria, including the amount of 
family income and the applicability or inapplicability of 
other specified factors such as medical expenses, once these 
factors have been determined, the conclusion as to 
eligibility is by operation of law.  The veteran was made 
aware of the necessary information, and such information was 
obtained both from the veteran himself and through computer 
matching obtained by VA.  Under these circumstances, the 
Board considers the requirements of the VCAA to have been 
met in this case.


ORDER

Entitlement to payment of VA pension benefits for the year 
1998 is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

